Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 1 of 15




 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01561-NYW

 HIGH IMPACT, LLC,

        Plaintiff,

 v.

 STATE FARM FIRE & CASUALTY COMPANY,

        Defendant.

                           MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter comes before the court on the following motions:

        (1)      Defendant State Farm Fire and Casualty Company’s (“Defendant” or “State Farm”)

        Motion for Summary Judgment, filed February 24, 2020, [#41];

        (2)      Plaintiff High Impact, LLC’s (“Plaintiff” or “High Impact”) Motion in the

        Alternative for an Extension of Time (the “Rule 56(d) Motion”), filed March 16, 2020,

        [#43];

        (3)      State Farm’s Motion to Supplement Record on Summary Judgment (the “Motion

        to Supplement”), filed March 30, 2020, [#47];

        (4)      State Farm’s Motion to Strike Garrett Kurtt Affidavits, filed March 30, 2020, [#50];

        and

        (5)      State Farm’s Motion to Strike Inadmissible Email from Record on Summary

        Judgment (the “Motion to Strike Email”), filed March 30, 2020, [#51].

        The undersigned considers these Motions pursuant to 28 U.S.C. § 636(c) and the Order

 Referring Case for all purposes. The court concludes oral argument will not materially assist in
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 2 of 15




 the disposition of these matters. Accordingly, upon review of the Motions and associated briefing,

 the applicable case law, and the record before the court, the court DENIES the Motion for

 Summary Judgment; DENIES as moot the Rule 56(d) Motion; and DENIES the Motion to

 Supplement, the Motion to Strike Garrett Kurtt Affidavits, and the Motion to Strike Email.

                                       MATERIAL FACTS

         The court draws the following material facts from the record before it. These material facts

 are relevant to the narrow issue asserted in State Farm’s Motion for Summary Judgment, i.e.,

 whether High Impact may assert a first-party statutory bad faith claim against State Farm, and they

 are undisputed unless otherwise noted.

         1.      State Farm issued Policy No. 96-CFC345-0 (the “Policy”) to its insureds,

 non-parties Edward Lee and Kim Soon Lee (collectively, “the Lees”). See [#41-1 at ¶ 5]. 1

         2.      The Policy insured the Lees’ property located at 5105 West Alameda Avenue,

 Denver, CO 80219. See [id. at ¶ 3].

         3.      The Lees’ property sustained damages due to a hailstorm on or about May 8, 2017.

 [Id. at ¶ 4].

         4.      At some point, the Lees filed a claim with State Farm to cover the placement costs

 of the damage. [#41-3]; see also [#19-2 at ¶ 12].




 1
   High Impact challenges the veracity of Edward Lee’s Affidavit submitted in support of State
 Farm’s Motion for Summary Judgment, including through the competing Affidavit of High
 Impact’s sole member Garrett Kurtt [#42-1] and High Impact’s Rule 56(d) Motion [#43]. This has
 led to State Farm’s three additional motions challenging the admissibility of High Impact’s
 proffered evidence in support of its Response to the Motion for Summary Judgment. See, e.g.,
 [#47; #50: #51]. These disputes, however, are irrelevant to the court’s consideration of the Motion
 for Summary Judgment. In citing Mr. Lee’s Affidavit, the court cites only those portions that the
 Parties cannot reasonably dispute.
                                                  2
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 3 of 15




         5.      At some point after the Lees submitted their insurance claim, they hired High

 Impact, a roofing and construction company whose sole member is owner Garrett Kurtt (“Mr.

 Kurrtt), see [#41-2 at 36:11-23 2], as a consultant to the their initial contractor, but later hired High

 Impact as their general contractor, see [#42-1 at ¶¶ 1-2; #42-2]. 3

         6.      The Construction Services contract entered between High Impact and Edward Lee,

 which Mr. Kurtt and Mr. Lee signed, states, in pertinent part,

         2. INSURANCE. If the work is to be funded from insurance proceeds, the
         following shall apply:
         2(a). Communication. You authorize High Impact to contact and negotiate with
         your insurance company to determine the causation, scope of work, Replacement
         Cost Value, Supplements, and all other issues related to the work. You instruct
         your insurance company to cooperate with High Impact, and agree that you and the
         insurer shall cooperate fully and in good faith with High Impact. You also authorize
         your insurance company to include High Impact LLC in addition to your name on
         all checks for all work performed under this contract. Supplements: The scope of
         work may need to be expanded after work begins and when it becomes apparent
         that actual damage is more extensive than could be determined initially. At no
         additional cost to you, High Impact reserves the right to submit supplemental
         payment request(s) to your insurance company due to differences in the scope of
         work or an increase in costs. . . .

 [#42-2 at 2].

         7.      The Construction Services contract was executed on or about May 25, 2018 and

 Plaintiff was obligated to perform a certain scope of work to repair the Lees’ roof. [Id. at 1].

         8.      Disputes then arose between High Impact’s estimates of the value of the damage to

 the Lees’ property and State Farm’s estimates. See [#42-1 at ¶¶ 9, 13-16; #42-4].


 2
  When citing to a transcript, the court cites to the document number generated by the Electronic
 Court Filing (“ECF”) system and the page and line numbers generated by the transcript.
 3
   State Farm moves to strike Mr. Kurtt’s Affidavit [#42-2] for several reasons that are immaterial
 to the court’s consideration of the Motion for Summary Judgment. E.g., [#50]. As with Mr. Lee’s
 Affidavit, the court cites to only those portions that the Parties cannot reasonably dispute. Further,
 State Farm seeks leave to supplement the record with an “altered version” of the general contractor
 contract between High Impact and the Lees, see [#47 at 2; #47-5], but the “altered version” of the
 contract does not affect the court’s analysis.
                                                    3
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 4 of 15




        9.      On or about July 20, 2018, while the adjustment of the Lees’ claim was ongoing,

 High Impact and the Lees signed a document titled Assignment and Assumption of Insurance

 Claims (the “Assignment Agreement”). See [#41-3; #42-3].

        10.     The Assignment Agreement states that the Lees, identified as the “Property

 Owners,” “hereby sells, transfers, assigns and conveys all first party rights to High Impact, LLC,”

 identified as “HPACT,” and further reads:

                                          AGREEMENT

        Property Owners and High Impact wish to enter into this assignment for the
        Property Owner’s first party property claim for covered losses that occurred on May
        8, 2017;

        Property Owner has a claim for damage to the insured property at 5150 W Alameda
        Ave, Denver, CO 80219 as listed on the declarations page of the policy of
        insurance. Property Owner policy with State Farm Fire and Casualty Company,
        policy number 96-CF-C345-0 with a loss date of May 8, 2017;

        Property Owner’s claim is for Hail damage to the property referenced above with a
        State Farm claim number of 06-2664-D16

        Property Owner wishes to assign the benefits and right of payment from the
        proceeds of all claims against State Farm Fire and Casualty Company arising out
        of hail damage sustained by the insured property May 8, 2017 to HPACT;

        HPACT has agreed to pay the costs of reasonable repairs of the damage to the
        insured property or replacement of the damaged insured property caused by the
        hailstorm that occurred on May 8, 2017;

        HPACT will carry the cost of the all fees and expenses associated with the
        settlement of the claim;

        Property Owner will not be liable for any costs or expenses associated with the
        negotiation, appraisal if HPACT is unsuccessful in its effort to have State Farm Fire
        and Casualty Company pay the balance invoiced by HPACT;

        Property Owner agrees to fully cooperate with HPACT, provide access to the
        property and all necessary information and/or documentation related to the
        insurance claim, and perform any requests made by HPACT to successfully
        advance the insurance claim through all stages of settlement until resolution[.]



                                                 4
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 5 of 15




 [#41-3; #42-3].

        11.     In or about August 2018, State Farm valued the claim at $375,856.43—an amount

 closer to High Impact’s estimate—and State Farm paid this amount to the Lees to repair their roof.

 See [#42-1 at ¶¶ 9, 19; #42-5].

        12.     Believing State Farm unreasonably delayed payment of the benefits owed under the

 Policy, High Impact initiated this civil lawsuit in the District Court for the City and County of

 Denver on or about May 6, 2019, see [#1; #4], and Defendant removed this matter to this District

 pursuant to 28 U.S.C. § 1332 on May 31, 2019, see [#1].

        13.     Pursuant to the operative Second Amended Complaint, Plaintiff asserts a single

 claim for relief against State Farm for the unreasonable delay in providing benefits owed under

 the Policy in violation of Colo. Rev. Stat. §§ 10-3-1115, -1116 (“statutory bad faith”), and requests

 two-times the covered benefit. See [#19-2].

                                       LEGAL STANDARD

        Pursuant to Rule 56, summary judgment is warranted “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). “A dispute is genuine if there is sufficient evidence so that a rational trier

 of fact could resolve the issue either way. A fact is material if under the substantive law it is

 essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189,

 1194 (10th Cir. 2011) (internal citations and quotation marks omitted). It is the movant’s burden

 to demonstrate that no genuine dispute of material fact exists for trial, whereas the nonmovant

 must set forth specific facts establishing a genuine issue for trial. See Nahno-Lopez v. Houser, 625

 F.3d 1279, 1283 (10th Cir. 2010). At all times, the court will “view the factual record and draw




                                                  5
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 6 of 15




 all reasonable inferences therefrom most favorably to the nonmovant.” Zia Shadows, L.L.C. v.

 City of Las Cruces, 829 F.3d 1232, 1236 (10th Cir. 2016).

          To satisfy its burden at summary judgment the nonmovant must point to competent

 summary judgment evidence creating a genuine dispute of material fact; conclusory statements

 based on speculation, conjecture, or subjective belief are insufficient. See Bones v. Honeywell

 Int'l, Inc., 366 F.3d 869, 875 (10th Cir. 2004); see also 10B Charles Alan Wright, et al., Federal

 Practice and Procedure § 2738 at 356 (3d ed. 1998) (explaining that the nonmovant cannot rely on

 “mere reargument of his case or a denial of an opponent’s allegation” to defeat summary

 judgment). In considering the parties’ evidence, the court cannot and does not weigh the evidence

 or determine the credibility of witnesses. See Fogarty v. Gallegos, 523 F.3d 1147, 1165 (10th Cir.

 2008). Further, the court may consider only admissible evidence, see Gross v. Burggraf Const.

 Co., 53 F.3d 1531, 1541 (10th Cir. 1995), though the evidence need not be in a form that is

 admissible at trial, only the substance must be admissible at trial, see Brown v. Perez, 835 F.3d

 1223, 1232 (10th Cir. 2016). Indeed, “[t]o determine whether genuine issues of material fact make

 a jury trial necessary, a court necessarily may consider only the evidence that would be available

 to the jury.” Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir.

 2006).

                                            ANALYSIS

 I.       Motion for Summary Judgment

          On February 24, 2020, State Farm filed its Motion for Summary Judgment. [#41]. It argues

 High Impact’s statutory bad faith claim fails as a matter of law because High Impact does not sue

 State Farm “on behalf of” the Lees and therefore cannot maintain a first-party statutory bad faith

 claim against State Farm. See generally [id.]. State Farm also seeks attorneys’ fees pursuant to



                                                 6
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 7 of 15




 Colo. Rev. Stat. § 10-3-1116(5), arguing High Impact’s statutory bad faith claim is frivolous. [Id.].

 High Impact opposes the Motion for Summary Judgment, arguing it is a proper first-party Plaintiff

 based on the Lees’ assignment of their insurance claim to High Impact. See [#42]. In the

 alternative, Plaintiff requests further discovery limited to Edward Lees’ Affidavit submitted in

 support of State Farm’s Motion for Summary Judgment. See [#43]. State Farm has also submitted

 three motions concerning the summary judgment record before the court. See [#47; #50; #51].

 The Motions are all ripe for disposition.

        At bottom, the Parties dispute centers on whether High Impact may maintain a suit against

 State Farm, which revolves around the court’s interpretation of the Assignment Agreement

 between High Impact and the Lees. Because the court concludes the Assignment Agreement is

 unambiguous, it need not consider the Parties’ extrinsic evidence regarding the Lees’ or High

 Impact’s intent in entering the Assignment Agreement. Accordingly, the court DENIES as moot

 Plaintiff’s Rule 56(d) Motion and DENIES State Farm’s Motion to Supplement, Motion to Strike

 Garrett Kurtt Affidavits, and Motion to Strike Email. For the following reasons, I also DENY the

 Motion for Summary Judgment.

        A.      Colo. Rev. Stat. §§ 10-3-1115, -1116 - Statutory Bad Faith

        Pursuant to Colorado statute, “A person engaged in the business of insurance shall not

 unreasonably delay or deny payment of a claim for benefits owed to or on behalf of any first-party

 claimant.” Colo. Rev. Stat. § 10-3-1115(1)(a). An insurer unreasonably delays or denies payment

 if the insurer does so “without a reasonable basis for that action.” Id. § 10-3-1115(1)(b)(2); see

 also Sandoval v. Unum Life Ins. Co. of Am., 952 F.3d 1233, 1236 (10th Cir. 2020) (explaining that

 a showing of unreasonableness does not require “knowing or reckless conduct”).                  The

 reasonableness of an insurer’s conduct “is determined objectively under industry standards.”



                                                  7
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 8 of 15




 Peden v. State Farm Mut. Auto. Ins. Co., 841 F.3d 887, 890 (10th Cir. 2016). “[I]f an insured can

 satisfy the elements [of a statutory bad faith claim], they are entitled to . . . an award of attorney

 fees and court costs, and two times the covered benefit.” Guarantee Tr. Life Ins. Co. v. Estate of

 Casper by & through Casper, 418 P.3d 1163, 1172 (Colo. 2018) (discussing recovery under Colo.

 Rev. Stat. § 10-3-1116(1) for violation of Colo. Rev. Stat. § 10-3-1115).

        Relevant here, “[f]irst-party bad faith occurs when an insurance company delays or refuses

 to make payments owed directly to its insured under a first-party policy such as life, health,

 disability, property, fire, or no-fault auto insurance.” Nunn v. Mid-Century Ins. Co., 244 P.3d 116,

 119 (Colo. 2010) (quoting Goodson v. Am. Standard Ins. Co., 89 P.3d 409, 414 (Colo. 2004)). For

 purposes of statutory bad faith claims, “‘First-party claimant’ means an individual, corporation,

 association, partnership, or other legal entity asserting an entitlement to benefits owed directly to

 or on behalf of an insured under an insurance policy.” Colo. Rev. Stat. Ann. § 10-3-1115(1)(b)(I).

 In interpreting this definition, a division of the Colorado Court of Appeals held, “The disjunctive

 ‘or’ further indicates that the party asserting a claim for policy benefits may be a party other than

 the insured, so long as that party does so ‘on behalf of an insured,’” which means “‘in the interest

 of; as the representative of; for the benefit of’” the insured. Kyle W. Larson Enterprises, Inc. v.

 Allstate Ins. Co. (“Larson”), 305 P.3d 409, 412 (Colo. App. 2012) (quoting Colo. Rev. Stat. § 10-

 3-1115(1)(b)(I); Webster’s Third New International Dictionary 198 (2002)).

        State Farm argues High Impact is not a “first-party claimant” because it does not sue “on

 behalf of” the Lees or seek “an entitlement to benefits owed directly to” the Lees. According to

 State Farm, because the Lees will not benefit from this lawsuit and did not wish to sue State Farm

 themselves, High Impact is not authorized to sue State Farm. For the following reasons, I

 respectfully disagree.



                                                   8
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 9 of 15




        Because the core of the Parties’ dispute revolves around the rights granted High Impact

 under the Construction Services contract and Assignment Agreement, the court must first interpret

 those documents. In interpreting contracts, the court aims to “discern and effectuate the parties’

 intent.” Sch. Dist. No. 1 in Cty. of Denver v. Denver Classroom Teachers Ass’n, 433 P.3d 38, 41

 (Colo. 2019). 4 To do so, the court “should give effect to the plain and generally accepted meaning

 of the contractual language, while also examining the entire instrument without viewing clauses

 or phrases in isolation.” Platt v. Winnebago Indus., Inc., --- F.3d ----, ----, 2020 WL 2893227, at

 *3 (10th Cir. June 3, 2020) (brackets omitted) (quoting Copper Mountain, Inc. v. Indus. Sys., Inc.,

 208 P.3d 692, 697 (Colo. 2009)). If “a written contract is complete and free from ambiguity, [the

 court] will deem it to express the intent of the parties, and [the court] will enforce it according to

 its plain language.” In re United W. Bancorp, Inc., --- F.3d ----, ----, 2020 WL 2702425, at *2

 (10th Cir. May 26, 2020) (quoting Klun v. Klun, 442 P.3d 88, 92 (Colo. 2019)). Indeed, the court

 “must enforce an unambiguous contract in accordance with the plain and ordinary meaning of its

 terms.” DTC Energy Grp., Inc. v. Hirschfeld, 912 F.3d 1263, 1273 (10th Cir. 2018) (emphasis

 added) (quoting USI Props. East, Inc. v. Simpson, 938 P.2d 168, 173 (Colo. 1997)).

        There is no dispute that High Impact and the Lees entered into the Construction Services

 contract and Assignment Agreement, and State Farm makes no argument that either document is

 invalid. The Construction Services contract covers High Impact’s repairs of the Lees’ property

 and reads, in pertinent part,

        You [the Lees] authorize High Impact to contact and negotiate with your insurance
        company to determine the causation, scope of work, Replacement Cost Value,
        Supplements, and all other issues related to the work. . . . You also authorize your



 4
   “Because this is a diversity action, [the court] appl[ies] the substantive law of Colorado to the
 legal questions at issue in this case.” Patterson v. PowderMonarch, LLC, 926 F.3d 633, 637 (10th
 Cir. 2019).
                                                   9
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 10 of 15




        insurance company to include High Impact LLC in addition to your name on all
        checks for all work performed under this contract.

 [#42-2 at 2]. The Construction Services contract unambiguously confers the right on High Impact

 to contact and negotiate with State Farm regarding the repair of the Lees’ property.            The

 Assignment Agreement also unambiguously “sells, transfers, assigns and conveys all [the Lees’]

 first party rights to High Impact, LLC.” [#41-3 at 1 (emphasis omitted)]. The Assignment

 Agreement also speaks in no uncertain terms as to the Lees’ and High Impact’s intent:

        [The Lees] and [High Impact] wish to enter into this assignment for the [the Lees’]
        first party property claim for covered losses that occurred on May 8, 2017 . . . [and]
        [the Lees] wish[] to assign the benefits and right of payment from the proceeds of
        all claims against [State Farm] arising out of hail damage sustained by the insured
        property May 8, 2017 to [High Impact][.]

 [#41-3].

        State Farm contends High Impact cannot maintain its statutory bad faith claim against State

 Farm. State Farm offers three reasons why this is so. Respectfully, the court finds none persuasive.

 By giving the Assignment Agreement its plain and ordinary meaning, as it must, the court

 concludes that the Lees assigned to High Impact all “benefits and right of payment from the

 proceeds of all claims” arising from the hail damages sustained to the Lees’ property, including

 the statutory bad faith claim asserted in this action.

        First, State Farm argues that High Impact cannot demonstrate it sues “on behalf of” the

 Lees, because the Lees have no interest in and will receive no benefit from this suit and High

 Impact does not purport to sue as the Lees’ representative. [#41 at 4; #48 at 6-8]. State Farm’s

 argument misses the mark, however.

        There is no dispute that the Lees agreed to pay High Impact for its repairs from the

 insurance proceeds paid by State Farm and granted High Impact the absolute right to contact and

 negotiate the necessary repairs with State Farm. See [#42-2]. There is also no dispute that High

                                                   10
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 11 of 15




 Impact sought payment from State Farm. In Larson, a division of the Colorado Court of Appeals

 held that under such circumstances a repair vendor was a “first-party claimant” because, where

 “the arrangement relieved the insureds of any obligation to assert the claims themselves, the repair

 vendor’s “assertion of claims against [the insurer] for payment for such repair work was

 necessarily made ‘on behalf of’ the insured[.]” Larson, 305 P.3d at 412. The same is true here.

        Moreover, the Lees unambiguously assigned their first-party rights under the insurance

 claim to High Impact. See [#41-3]. In doing so, High Impact as assignee “stands in the shoes of

 the assignor,” Dean Witter Reynolds Inc. v. Variable Annuity Life Ins. Co., 373 F.3d 1100, 1110

 (10th Cir. 2004) (citing Tivoli Ventures, Inc. v. Bumann, 870 P.2d 1244, 1248 (Colo. 1994)), and

 so there is no need to specifically designate High Impact’s claim as being “on behalf of” the Lees

 or that High Impact sues as the Lees’ representative. Cf. Nunn, 244 P.3d at 122-23 (holding that

 an assignee of a third-party bad faith breach of an insurance contract claim suffered actual harm

 based on a stipulated judgment entered against the insured in excess of the insured’s policy limits

 even though the assignee agreed not to execute that judgment).

        Second, State Farm argues “Plaintiff does not sue for ‘entitlement to benefits owed directly

 to or on behalf of’ the Lees under the Policy.” [#41 at 5]; see also [#48 at 7]. This is because the

 Lees are not entitled to any benefits under the Policy, as State Farm has paid all benefits. See [#41

 at 5; #48 at 7]. To the extent that State Farm is arguing that statutory bad faith damages are not a

 benefit of the insurance contract, this court respectfully agrees.       But the language of the

 Assignment not only assigns the “benefits” of the insurance contract but the “right of payment

 from the proceeds of all claims against State Farm Fire and Casualty Company arising out of hail

 damage sustained by the insured property May 8, 2017 to HPACT.” [#41-3; #42-3 (emphasis

 added)]. A statutory bad faith claim is undisputedly a claim against Defendant that arises out of



                                                  11
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 12 of 15




 hail damage to the Lees’ property on May 8, 2017. And it would be illogical to read this provision

 to assign Plaintiff the right to recovery of such damages but not the right to pursue them.

        State Farm’s argument further suggests that High Impact cannot maintain a statutory bad

 faith claim in the absence of a concurrent breach of contract claim. I respectfully disagree. Most

 notably, “a claim for breach of contract and a claim for unreasonable delay or denial of insurance

 benefits rely on two different sets of facts.” Am. Family Mut. Ins. Co. v. Barriga, 418 P.3d 1181,

 1185 (Colo. 2018). Indeed, “[Colo. Rev. Stat. § 10-3-1116] creates a right of action for the conduct

 described in § 10-3-1115, and describes the action as arising from the unreasonable delay or denial

 of claims, not simply payments due and owing.” Etherton v. Owners Ins. Co., 829 F.3d 1209,

 1226 (10th Cir. 2016) (rejecting the notion that a statutory bad faith claim may only arise based

 on the delayed payment of funds the insurer agrees are owed under the insurance policy). State

 Farm cites no authority, and the court is aware of none, that conditions a statutory bad faith claim

 on the existence of a breach of contract claim.

        Further, “[t]he disjunctive ‘or’ [as used under Colo. Rev. Stat. § 10-3-1115(1)(b)(I)]

 indicates that the party asserting a claim for policy benefits may be a party other than the insured,

 so long as that party does so ‘on behalf of an insured.’” Larson, 305 P.3d at 412. There is no

 requirement that any additional benefits be owed under the Policy before High Impact may assert

 its statutory bad faith claim against State Farm “on behalf of” the Lees. High Impact need only

 prove that State Farm unreasonably delayed its tender of $375,856.43 to succeed on its statutory

 bad faith claim. See Sandoval, 952 F.3d at 1236. To accept State Farm’s argument would allow

 an insurer to divest unilaterally an insured a right to pursue a statutory bad faith claim simply by

 paying the covered benefit at any time before the resolution of litigation—without regard to the

 insurer’s diligence.



                                                   12
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 13 of 15




        Third, and finally, State Farm argues the Construction Services contract and Assignment

 Agreement do not authorize High Impact to sue State Farm for statutory bad faith. See [#41 at 5-

 6; #48 at 8-10]. According to State Farm, neither Mr. Kurtt nor Mr. Lee intended for these

 documents to authorize this civil action, and the Lees never intended to sue State Farm themselves.

 While it may be true that the Lees will not benefit from this suit and had no intention to sue State

 Farm themselves, this extrinsic evidence cannot modify or alter the unambiguous provisions in the

 Construction Services contract or the Assignment Agreement. See Level 3 Commc’ns, LLC v.

 Liebert Corp., 535 F.3d 1146, 1154 (10th Cir. 2008) (“When a contractual provision

 unambiguously resolves the parties’ dispute, the interpreting court’s task is over. It is axiomatic

 that in the absence of an ambiguity a written contract cannot be varied by extrinsic evidence.”

 (quoting Pepcol Mfg. Co. v. Denver Union Corp., 687 P.2d 1310, 1314 (Colo. 1984))).

        Moreover, the Assignment Agreement’s purported silence as to litigation or statutory bad

 faith claims does not bar High Impact from asserting such a claim here. As explained, the Lees

 unambiguously assigned their insurance claim to High Impact, High Impact sought payment of

 funds from State Farm, and did so “on behalf of” the Lees, rendering High Impact a “first-party

 claimant.” Having assigned away those rights in exchange for High Impact assuming the risk of

 payment for repair already rendered on the Lees’ roof, the Lees’ intention is no longer relevant

 considering the unequivocal language discussed above. Because High Impact believed State Farm

 unreasonably delayed payment of the benefits owed under the Policy, it rightfully brought a

 statutory bad faith claim. See Sable Cove Condo. Ass’n v. Owners Ins. Co., No. 14-CV-00912-

 MJW, 2014 WL 4398668, at *4 (D. Colo. Sept. 5, 2014) (concluding, consistent with Larson, that

 an assignee could assert a statutory bad faith claim against the insurer, even in the absence of any




                                                 13
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 14 of 15




 authority for the assignee to communicate with the insurer or a specific assignment of that statutory

 bad faith claim).

        Aside from proffering inadmissible extrinsic evidence that High Impact and the Lees had

 intentions different than those unambiguously set forth in the Construction Services contract and

 Assignment Agreement, State Farm advances no argument that either document is void, invalid,

 and/or not binding. Nor does State Farm argue that such claims are not assignable. 5

        Rather, the undisputed facts establish the Lees entered the Construction Services Contract

 with Plaintiff on or about May 25, 2018, which obligated Plaintiff to perform a certain scope of

 work on the Lees’ property. [#42-2 at 1]. In exchange, the Lees agreed to permit High Impact to

 contact and negotiate with State Farm “to determine the causation, scope of work, Replacement

 Cost Value, Supplements, and all other issues related to the work” and authorized State Farm to

 include High Impact LLC on all checks for all work performed under the Construction Services

 contract. [id. at 2]. Then, on July 20, 2018, prior to any payment by State Farm of benefits due to

 the Lees, the Lees entered the Assignment Agreement with Plaintiff whereby High Impact agreed

 to pay the costs of reasonable repairs or replacement to the Lees’ roof arising out of the May 8,

 2017 hail storm, and the Lees agreed they would assign to High Impact the right of payment from

 the proceeds of all claims against State Farm. [#42-3]. Implicit in that conveyance is the right to

 assert such claims against State Farm.



 5
    Several courts in this District have so concluded, but they did so under a framework that
 concluded a claim under Colo. Rev. Stat. §§ 10-3-1115, -1116 was a claim for a penalty. See, e.g.,
 Hernandez v. Am. Standard Ins. Co. of Wisconsin, No. 11-CV-03076-RBJ, 2013 WL 6633392, at
 *5 (D. Colo. Dec. 16, 2013); Rooftop Restoration, Inc. v. Ohio Sec. Ins. Co., No. 15-CV-00620-
 LTB-KTM, 2015 WL 9185679, at *4 (D. Colo. Dec. 17, 2015). The Colorado Supreme Court has
 since held that such claims are not claims for penalties, calling into question these decisions. See
 Rooftop Restoration, Inc. v. Am. Family Mut. Ins. Co., 418 P.3d 1173, 1175 (Colo. 2018). Because
 it was not raised by State Farm, this court does not pass on whether, in all instances, bad faith
 claims are assignable.
                                                  14
Case 1:19-cv-01561-NYW Document 61 Filed 06/11/20 USDC Colorado Page 15 of 15




        Notwithstanding that State Farm did not argue that statutory bad faith claims are not

 assignable, even after Rooftop Restoration, any policy concerns that this court might have are

 allayed, in these circumstances, by the fact that Plaintiff was actively engaged in the adjustment

 of the underlying insurance claim and assumed the risk of paying for the costs of reasonable repair

 and/or replacement even prior to the payment of benefits by State Farm. High Impact is therefore

 not a mere bystander that now seeks to profit without assuming any risk. Accordingly, this court

 concludes that State Farm has not carried its burden of establishing that it is entitled to judgment

 as a matter of law.

                                          CONCLUSION

        For the reasons stated herein, IT IS ORDERED that:

        (1)     State Farm’s Motion for Summary Judgment [#41] is DENIED;

        (2)     Plaintiff’s Rule 56(d) Motion [#43] is DENIED as moot;

        (3)     State Farm’s Motion to Supplement [#47] is DENIED;

        (4)     State Farm’s Motion to Strike Garrett Kurtt Affidavits [#50] is DENIED; and

        (5)     State Farm’s Motion to Strike Email [#51] is DENIED.



 DATED: June 11, 2020                                 BY THE COURT:




                                                      Nina Y. Wang
                                                      United States Magistrate Judge




                                                 15
